Fowler, J.,
delivered the opinion of the Court.
John Jameson, a resident of the State of Ohio, made an agreement with the Pikesville, Reisterstowm and Emory Grove R. R. Co. to construct an electric railroad in Baltimore County, and some complications and difficulties arising between the parties in regard to the payment of claims against the former incurred in the building of said road, for which the railroad company might be answerable, the two parties on the 30th of October, 1895, agreed in writing that *347all funds payable or to become payable to Jameson by the company should be and were by said agreement transferred to the Maryland Trust Company for the purpose of discharging in certain order the claims aforesaid, and then the balance, if any, to be paid to said Jameson or his assigns.
On the 26th of December, 1895, the Trust Company, as trustee, filed a petition in the Circuit Court of Baltimore City, and with it the agreement we have just referred to, asking that Court to take jurisdiction of the trust fund so held by it, to the end that the said agreement may be construed, and that said fund may be distributed to those entitled thereunder, for an order authorizing the trustee to publish notice to all claimants of such fund to file their claims in that Court, and asking injunctions against the appellees Zouck & Clark to restrain them from further proceedings at law, they having both laid attachments in its hands as garnishee of Jameson. Whereupon jurisdiction was assumed, and on the 16th January, 1895, it was ordered that notice to creditors be given by the trustee. Under the petition thus filed and the order assuming jurisdiction the Trust Company proceeded to administer the trust created by said agreement. Auditor’s Account A was filed, by which a large sum was distributed to creditors of Jameson in the order provided by said agreement. But with this account we are not concerned, as it was ratified and distribution made under it without any objection. Subsequently, however, a further sum came into the hands of the trustee for distribution, and by Account B, filed on the 17th of June, 1896, it was distributed as follows: To the payment in full of the attachment claims of Lester Clark and Morton, Reed & Company, and to the payment in part of the attachment claim of B. F. Shaw & Company.
The Ohio Brass Company, a creditor of Jameson, and the appellant in this case alone objects to the distribution of the fund in question as proposed to be made by Account B. And when it is stated that this appellant never had its attachment laid in the hands of the Trust Company to affect *348the fund it held, but did attach all the credits of Jameson in the hands of the railroad company, and duly recovered a judgment of condemnation nisi against said company for the full amount of its claim, the presumption being, therefore, that the railroad company has in its hands sufficient to pay the claim in full, it is difficult to understand why the appellant should be here in the position it now occupies. The fund which was distributed by Account B to the attaching creditors of Jameson would otherwise, under the agreement, have gone to the latter or his assigns, and not to the appellant. But the appellees had prevented this otherwise necessary result by attaching. And the inchoate lien created by the attachment followed the fund. While attaching creditors cannot generally proceed to final judgment against a garnishee who is a trustee, and in this case they were enjoined from so doing, yet the course adopted in respecting the inchoate liens of the attachments and the allowance of the attachment claims in the order in which they were laid in the trustees hands is justified by the usual practice in Courts of Equity. Early v. Dorsett, 45 Md. 468. The appellant, like the appellees, could have laid its attachment both in the hands of the trustee and the railroad company, but for reasons best known to itself it selected the latter alone as garnishee, and it will not be permitted, therefore, to interfere with the distribution of a fund to which it has failed to show any legal claim whatever.
(Decided June 23rd, 1897).

Order affirmed with costs.